UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7753



THOMAS LATTIE MCLAMB,

                                               Plaintiff - Appellant,

          versus


W. F. DALIUS, Warden; KATHLEEN HAWK-SAWYER,
Director; J. FRANK BRADSHER,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-662-5-BO)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lattie McLamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Thomas Lattie McLamb appeals the district court’s order

and order on reconsideration denying his Bivens* claim.                  We have

reviewed the record and find no reversible error.              Accordingly, we

grant    leave   to   proceed   in   forma   pauperis    and    affirm    on   the

reasoning of the district court.        See McLamb v. Dalius, No. CA-03-

662-5-BO (E.D.N.C. Sept. 8 & Oct. 7, 2003).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         AFFIRMED




     *
      Bivens v. Six Unknown Named             Agents     of    Fed.   Bureau    of
Narcotics, 403 U.S. 388 (1971).

                                     - 2 -